Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Debido a la naturaleza e importancia de la controversia ante nuestra consideración, hemos decidido expresar nues-tra posición mediante este voto concurrente. Aunque recono-cemos que la Ley de Cierre parte fundamentalmente de una teoría económica que no comparten algunos sectores comer-ciales y que, además, muchos consumidores prefieren la con-veniencia de comprar durante las horas prohibidas por el es-tatuto, también somos conscientes de que un numeroso grupo de puertorriqueños endosa sus propósitos y se bene-ficia de su protección. No nos debe sorprender que las dis-crepancias legítimas sobre esta ley se reflejen en el Tribunal al examinar su validez constitucional por cuarta vez en este siglo. El Pueblo v. García & García, 22 D.P.R. 817 (1915); García v. Municipio de Humacao, 57 D.P.R. 532 (1940); Grand Union Co. v. Giménez Muñoz, Srio. de Justicia, Sentencia de 30 de junio de 1982.
*759H-i
Al evaluar la controversia presente, es conveniente exa-minar la experiencia histórica del Tribunal Supremo federal y así evitar utilizar conceptos constitucionales para anular legislación de antigua estirpe simplemente porque discre-pemos de la teoría económica que motiva e informa la inter-vención legislativa. (1) En su famosa opinión disidente, en Lochner v. New York, 198 U.S. 45, 75-76 (1905), el Juez Holmes advirtió los peligros de este curso decisorio:
. . . una Constitución no está proyectada para expresar una particular teoría económica, bien sea de paternalismo y rela-ción orgánica del ciudadano con el Estado o de laissez faite. Está hecha para personas de ideas fundamentalmente dis-tintas, y el accidente de hallar ciertas opiniones naturales y familiares o novedosas y hasta chocantes no debe determinar nuestra decisión en torno a si los estatutos que las encarnan están en conflicto con la Constitución .... (Traducción nues-tra.)
Es por ello que no nos es posible suscribir los criterios expresados en la opinión disidente del Juez Presidente, en la medida que se invoca la cláusula de igual protección de las leyes y se pretende aplicar por primera vez el escrutinio in-termedio en el análisis de una legislación económico-social. Mientras ayer los comercios afectados apoyaban su campaña en la libertad contractual del obrero y en la indebida inter-vención estatal con la propiedad privada, hoy esas empresas reclaman el derecho de unos estudiantes universitarios a tra-bajar el domingo. Independientemente del nombre que se le quiera dar a este curso de acción, lo que pretenden estas *760entidades es revivir el fantasma de Lochner v. New York, supra.
Los valores e intereses en controversia, la ausencia de un reclamo genuino de derechos fundamentales por parte de los supermercados Pueblo y los demandantes y apelados indivi-duales, así como la deferencia que merece la Asamblea Le-gislativa cuando dirime los conflictos entre diversos sectores del país mediante legislación de carácter socioeconómico, aconsejan prudencialmente una autolimitación al intervenir en asuntos que corresponden más al proceso político que al judicial. (2)
“Por ser las Asambleas Legislativas de los Estados de-mocráticos los cuerpos donde maduran y toman forma las fuerzas sociales latentes u operantes, y donde sólo es posible definir con la necesaria precisión la mayor parte de los ele-mentos que componen y constituyen el llamado fin o interés público, las opciones del legislador en este campo son am-plias, siempre y cuando éste se mueva dentro del marco de la Constitución.” P.I.P. v. C.E.E., 120 D.P.R. 580, 607-608 (1988). También hemos reconocido “que la doctrina de sepa-ración de poderes requiere que los tribunales seamos, si bien vigilantes del cumplimiento con las normas constitucionales, cautelosos cuando se trata de definir el ámbito de un poder frente a otro”. íd., pág. 608.
Declinamos la invitación que nos hacen las empresas afectadas para que revoquemos esta norma tradicional de revisión judicial de legislación socioeconómica. Lo contrario implicaría ignorar la historia tanto del Tribunal Supremo fe*761deral como la de esta Curia. La vigencia de esta norma es evidente en este caso. Luego de dos (2) años de un profundo análisis de esta controversia de gran trascendencia para todo el país, mediante votación igualmente dividida revo-camos el decreto de inconstitucionalidad del Tribunal Superior, Sala de San Juan. Los votos escritos emitidos por los integrantes de este Tribunal reflejan la complejidad de la controversia y la riqueza del debate intelectual que mues-tran las excelentes comparecencias del Procurador General de Puerto Rico y los supermercados Pueblo.
Con estas notas introductorias, examinemos el origen y el desarrollo de la Ley de Cierre y de legislaciones similares.
HH HH
Los precedentes históricos de tan compleja materia son antiquísimos. La observancia del domingo y la correspon-diente prohibición del trabajo y del comercio en este día an-teceden, incluso, al ideario religioso cristiano. Ya el empera-dor Constantino, en los albores de la civilización occidental, prohibió por edictos el trabajo “en el día venerable del sol”. (Traducción nuestra.) McGowan v. Maryland, 366 U.S. 420, 470 (1961). Esta tradición, posteriormente atemperada por el sentimiento cristiano, pasó a los merovingios, sajones y luego a los reyes ingleses de los siglos 13 y 14. El período histórico colonial norteamericano recoge esta legislación de claro matiz religioso. J.A. Robilliard, “No Crime on Sunday?”, 1980 Crim. L. Rev. 496 (1980); Comentario, A Critical History of Connecticut Sunday Closing Legislation Since 1955, 12 Conn. L. Rev. 539 (1980); N.J. Dilloff, Never on Sunday: The Blue Laws Controversy, 39 Md. L. Rev. 679 (1980).
Nuestro derecho histórico cuenta igualmente con re-motos precedentes. Las Leyes 7a y 8a, Tit. I, Lib. I de la Novísima Recopilación de las Leyes de España, Madrid, Ed. Boletín Oficial del Estado, 1976, T. I, pág. 3, ordenaban que se santificara “el día del domingo, que no se labre ni se *762hagan labores algunas, ni se tengan las tiendas abiertas, y que las justicias del Reino no disimulen trabajar en público los días de fiesta en que no está dispensado poderlo hacer, salvo el caso de ser necesario al tiempo de la recolección de frutos, en el cual deberán pedir al párroco la licencia corres-pondiente a nombre del vecindario ..M. Martínez Alcubilla, Diccionario de la Administración Española, 4ta ed., Madrid, 1886, T. IV pág. 121 et seq.
No obstante, en los antiguos Códigos españoles; Fuero Juzgo; Fuero Real; Las Partidas; Ordenamiento de Alcalá, y Nueva Recopilación, no se regula el descanso dominical con el matiz claramente penal que luego adoptaran los ordena-mientos contemporáneos. Tampoco la legislación penal espa-ñola en vigencia al verificarse el cambio de soberanía en el 1898 aborda directamente la materia. (3) El Código Penal es-pañol de 1870 —hecho extensivo a Cuba y a Puerto Rico por decreto del Gobierno español de 23 de mayo de 1879— no brinda un sustrato histórico o jurídico a la actual Ley de Cie-rre. Durante un corto período de tiempo, sólo órdenes mili-tares de limitado alcance tocaron el tema del cierre dominical en la isla. Véase Laws, Ordinances, Decrees, and Military Orders Having The Force of Law, Effective in Porto Rico, May 1, 1900, Washington Government Printing Office, 1909, Parte 4, pág. 2479.
La génesis penal del estatuto parte de los trabajos de la Comisión Codificadora de 1901. En su plan y enfoque, dicho primer código es en realidad una copia literal del Código Penal de California de 1873 y de otras leyes norteamericanas. L. Muñoz Morales, Compendio de legislación puertorri-queña y sus precedentes, Río Piedras, Junta Editora de la *763U.P.R., 1948, pág. 121; Informe sometido al Consejo sobre la Reforma de la Justicia en Puerto Rico por el Comité Laboral, septiembre de 1974, pág. 16.
Sin caer en extremas hipótesis pesimistas sobre un posi-ble deterioro social, fruto de la apertura dominical, ni en un enfoque costumbrista de la actual sociedad puertorriqueña, la investigación histórica, tan elementalmente esquemati-zada en los párrafos que anteceden, demuestra que por diversos motivos desde el principio de siglo el legislador puer-torriqueño ha creído necesario reglamentar la apertura y el cierre de los establecimientos comerciales.
No es un secreto para nadie que a través de la historia nuestra legislación dominical fue perdiendo su primer acento religioso. La evolución jurisprudencial así lo demuestra. Vé-anse: El Pueblo v. García & García, supra; García v. Municipio de Humacao, supra; Sierra Com. v. Tribl. de Distrito, 74 D.P.R. 89 (1952); Srio. del Trabajo v. Grand Union de P.R., 93 D.P.R. 720 (1966). Simultáneamente con el cambio gradual en el enfoque —de uno primordialmente religioso a otro de índole más secular— se transformó el espíritu del conflicto. Actualmente la jurisprudencia ha desembocado en un análisis de las cláusulas del debido proceso de ley y de la igual protección de las leyes. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1; Emda. XIV Sec. 1, Const. E.U., L.P.R.A., Tomo 1; Comentario, Validity, Construction, and Ejfect of “Sunday Closing” or “Blue” Laws — Modern Status, 10 A.L.R.4th 230 (1981).
Este estatuto, tal y como hoy lo conocemos, representa un producto sociológico de incesante y ajustada adecuación a las vivencias de un Puerto Rico que, aunque deseoso de pre-servar sus costumbres, se encuentra inevitablemente con-movido por las transformaciones ocurridas en el orden eco-nómico durante las últimas décadas. Actualmente el énfasis recae en los conceptos de descanso mínimo semanal, recre-ación, entretenimiento y, en fin, en arraigadas costumbres *764que observan los puertorriqueños de todos los sectores so-ciales. Esta realidad en ocasiones es más cierta en la prác-tica que en los textos legales. No hay que recurrir a las esta-dísticas para concluir lo obvio. Miles de familias puertorri-queñas aprovechan este período de descanso común para disfrutar de las playas, merendar en los parques, visitar a sus amigos y parientes, acudir a los servicios religiosos, par-ticipar en actividades atléticas y recreativas, escuchar la mú-sica de su predilección o dialogar sobre los últimos desarro-llos ocurridos en la vida pública. Un vistazo a nuestro orde-namiento público global demuestra que el Legislador le reco-noce al domingo cualidades de festejo oficial y colectivo que lo distinguen. Art. 387 del Código Político, 1 L.P.R.A. sec. 71. Ante esta realidad, la función judicial debe atemperarse, sin claudicar, de modo que logre una mayor comprensión de las necesidades y fenómenos que animan el proceso legislativo.
Situados en este terreno, sólo resta analizar si el Tribunal Superior, Sala de San Juan, incurrió en error al resolver que la Ley de Cierre, Art. 553 del Código Penal de 1937 (33 L.P.R.A. see. 2201), es inconstitucional.
I — I (-H hH
En una justa perspectiva, la Ley de Cierre no es más que un estatuto que reglamenta el horario de funcionamiento de determinadas actividades económicas y permite a la fuerza laboral puertorriqueña disfrutar de unos períodos de des-canso común luego de las horas de trabajo. Ampliado en sus contornos el enfoque, se trata de una ley con propósitos eco-nómicos y sociales que tiene el efecto de limitar el uso de la propiedad de los establecimientos comerciales y proteger al trabajador de prácticas laborales abusivas.
De entrada, una lectura desapasionada de los excelentes alegatos de las partes, las extensas opiniones de los compa-ñeros Jueces y el estudio del derecho vigente nos convencen que la Ley de Cierre no afecta de forma impermisible el de-*765recho de los codemandantes y apelados —trabajadores— a seleccionar de forma libre su ocupación. Con candidez ejem-plar, la propia opinión disidente acepta esta premisa. Tam-poco interfiere con el derecho de los demandantes y apelados a negociar colectivamente.
Bajo la teoría propuesta en el disenso, prácticamente cualquier reglamentación económica que afecte la remunera-ción de un empleado estaría sujeta a un ataque de índole constitucional. Pensemos en las leyes de salario mínimo, leyes fiscales, ambientales, etc. ¿Podría reclamar su derecho al trabajo aquella persona que vea su jornada de trabajo mermada o, incluso, su empleo perdido por los efectos econó-micos de determinada ley?
Ante este tipo de legislación, que regula la actividad eco-nómica y social, los tribunales actúan con deferencia a las determinaciones de la Rama Legislativa. A estos efectos se ha elaborado un escrutinio que, sin constituir una abdicación de nuestra función constitucional, garantiza el debido res-peto al proceso político. Cuando se trata de la evaluación constitucional de estatutos que, como el presente, imponen limitaciones al uso de la propiedad o establecen clasifica-ciones por razones económicas, el diseño legislativo viene acompañado de una presunción de racionalidad que sólo puede ser refutada por prueba clara de arbitrariedad e irra-zonabilidad. Salas v. Municipio de Moca, 119 D.P.R. 625 (1987); M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 819 (1987); Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 1443 et seq.; R.C. Farrell, Equal Protection: Overinclusive Classifications and Individual Rights, 41 Ark. L. Rev. 1 (1988). En otras pala-bras, en caso de legislación de tipo económico o social el aná-lisis tradicional, tanto bajo la cláusula de igual protección de las leyes como bajo la de debido proceso de ley, sólo requiere que la clasificación no sea arbitraria y que la misma guarde *766un nexo racional con algún propósito gubernamental legítimo. Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983); Vélez v. Srio. de Justicia, supra, pág. 538; R. Rotunda, J. Nowak y N. Young, Treatise on Constitutional Law, Substance and Procedure, 2da ed., Minnesota, West Publishing Co., 1984, Secs. 18.3 y 18.42-18.46; Tribe, op. cit., Sec. 16-2. Véanse, también: J. Tussman y J. Ten Broek, The Equal Protection of the Laws, 37 Calif. L. Rev. 341, 363 (1949); G. Gunther, Foreword: In Search of Evolving Doctrine on a Changing Court: A Model for a Newer Equal Protection, 86 Harv. L. Rev. 1,8 (1971). Bajo este tipo de escruti-nio hemos reconocido que el Estado tiene amplia facultad para clasificar por razones económicas y sociales, siempre que dichas clasificaciones no estén fundadas en criterios ilegítimos o sean arbitrarias de su faz o en su aplicación. U.S. Brewers Assoc. v. Srio. de Hacienda, 109 D.P.R. 456 (1980); Coca-Cola Bottling Co. v. Srio. de Hacienda, 112 D.P.R. 707 (1982).
Desde esta perspectiva jurídica, la Ley de Cierre cumple con todos los requisitos de la igual protección de las leyes. Un estudio de los documentos y testimonios relativos a los trabajos de preparación de la Ley Núm. 100 de 4 de junio de 1983 —última enmienda formal a la Ley de Cierre— arroja valiosa información de necesaria incidencia sobre el análisis constitucional de tan controversial legislación. El historial de esta enmienda, aprobado después de nuestra decisión en 1982, revela que la Asamblea Legislativa evaluó las distintas posiciones en conflicto y formuló unos cambios para lograr un equilibrio legítimo de los intereses de todos los sectores encontrados.
El análisis de los documentos y el debate originado en torno al P. de la C. 678, que se convirtió en la Ley Núm. 100, supra, es incompatible con las nociones de arbitrariedad e irrazonabilidad que la opinión disidente trata de comunicar. No nos impresiona el argumento de que las numerosas en-*767miendas que ha sufrido la ley han dado paso a un diseño ca-prichoso. En ocasiones, así opera el proceso legislativo al elaborar fórmulas que reflejan el consenso social y protegen derechos adquiridos por los ciudadanos a través de varios siglos. En asuntos tan complejos no podemos esperar que la Asamblea Legislativa actúe con precisión matemática. A me-nudo, los problemas que se intentan solucionar con legisla-ción como ésta son de índole práctica y requieren legislación de consenso. Véase Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 78 (1911).
La Asamblea Legislativa en esta última ocasión partió de una premisa realista: “Reconocemos que las enmiendas pro-puestas no satisfacen los diversos criterios expresados en las vistas públicas celebradas para escuchar a la ciudadanía res-pecto de la problemática generada por el debate que ha te-nido lugar en nuestra comunidad en torno de esta cuestión”. Informe Comisión de lo Jurídico del Senado, previo estudio y consideración del P. de la C. 678, de 14 de abril de 1983, pág. 2.
De acuerdo con el Informe Conjunto de las Comisiones de Comercio e Industria, de lo Jurídico Penal y de Asuntos del Consumidor de 5 de abril de 1983, la Legislatura enten-dió necesario:
. . . mantener los comercios sujetos a la Ley de Cierre ce-rrados durante el domingo y disponer un horario más flexible para estos establecimientos durante ciertos días de la semana que permita que el consumidor realice sus compras durante un periodo más prolongado. Después de ponderar los argu-mentos presentados ante estas Comisiones, existe el convenci-miento de que si se liberaliza la ley en forma desmedida, los grandes establecimientos podrán beneficiarse como resultado de un aumento en sus operaciones. Por otro lado, entendemos que para los comercios pequeños y medianos el horario exten-dido aumentará el costo de operación, particularmente en los renglones de nómina, electricidad y seguridad. Con toda pro-babilidad este aumento en el costo de operación no guardará *768proporción con el aumento en ventas produciéndose un balance negativo y su posible desaparición.
De producirse estos efectos adversos, ello producirá un au-mento en precios para el consumidor lo que agravará la situa-ción de muchas familias puertorriqueñas, y en especial, la de aquellas más necesitadas.
Por las consideraciones anteriores, se recomienda extender el horario de venta al público de los establecimientos comer-ciales hasta las 8:00 P.M. de lunes a sábado y mantener el horario del viernes hasta las 9:00 P.M. y el cierre de los esta-blecimientos durante el día domingo y los otros días de fiesta legal. íd., págs. 7-8.
Dicho historial revela igualmente que la determinación fue el producto del arbitraje juicioso de todos los intereses económicos y sociales en pugna. Entre las entidades que comparecieron a deponer figuran: el Arzobispado de San Juan de la Iglesia Católica, Apostólica y Romana; el Concilio Evangélico de Puerto Rico; la Asociación de Industriales de Puerto Rico; la cadena de supermercados Pueblo; represen-tantes de consumidores y de la fuerza trabajadora; grupos profesionales, así como colegios, y varios representantes (se-cretarios) de Departamentos y Agencias del Gobierno. In-forme de la Comisión de lo Jurídico del Senado, supra, pág. 4.
Vuestras comisiones cursaron invitación a deponer al pú-blico en general, a los representantes de las agencias guber-namentales concernidas en la materia, a todos los niveles del sector comercial, al sector industrial, a grupos de consumi-dores y a todos los representantes de las distintas iglesias. Estas Comisiones han tenido el beneficio de los testimonios orales y las comparecencias escritas de todos estos depo-nentes quienes pudieron expresar sus puntos de vista[,] some-ter estudios, resultados de encuestas de opinión pública y otros documentos tanto en las audiencias que tuvieron lugar en el Capitolio como en las que se celebraron en otros puntos de la Isla. íd., pág. 6.
*769Cediendo a las sugerencias del sector comercial, la Asam-blea Legislativa extendió a dos (2) horas el período de tiempo en que los establecimientos pueden realizar trabajos luego de cerrados al público. Por último, la Legislatura entendió necesario autorizar la apertura de los comercios situados en las zonas turísticas, “a fin de promover esa industria que es baluarte fundamental de nuestro desarrollo económico”. In-forme de la Comisión de lo Jurídico del Senado, supra, pág. 3.
El debate legislativo es igualmente ilustrativo. Es preci-samente la introducción de este “elemento liberalizador”, así como la determinación de “flexibilizar la ley”, lo que propició una fórmula legislativa de consenso. Al mismo tiempo dicho cuerpo, lejos de mostrarse insensible a los cambios en los patrones comunitarios, dejó abiertas las puertas para ejer-cer en un futuro sus prerrogativas legislativas de ser necesa-rio. XXXVII Diario de Sesiones de la Asamblea Legislativa (Senado), Núm. 38, pág. 3197 (1983).
Las expresiones en el hemiciclo fueron de diversa índole. Algunos Legisladores realzaron, más que los criterios econó-micos del estatuto, aquellos relacionados con la “unidad”, “tradición”, “valores” y “conservación de un clima donde se pueda[n] mantener, enriquecer nuestras tradiciones y nues-tra cultura”. Diario de Sesiones, supra, pág. 3193. Otros miembros interesados en los aspectos puramente relacio-nados con la reglamentación económica orientaron el debate en esas áreas. íd., pág. 3187.
El Senador señor Rivera Ortiz describió el proceso que culminó con la aprobación del P. de la C. 678 de la forma siguiente:
Esto es una medida, señor Presidente, que nace esencial-mente de la problemática que ha surgido con relación a la Ley de Cierre en Puerto Rico, en el transcurso de los últimos meses. Debo decirle que de iniciativa legislativa en la Cámara de Representantes se radicó un Proyecto el 16 de noviembre *770de [1982], por el compañero Jarabo, que este proyecto que estamos considerando, Proyecto de la Cámara 678 y que des-pués el 18 de enero de [1983], viene de Administración un Pro-yecto que es básicamente el mismo, prácticamente co-piado. . . .
[¿]Qué es lo que pretende esta legislación? Señor Presi-dente, esta legislación sencillamente lo que inserta [son] unas enmiendas, básicamente tres, una que permite que los esta-blecimientos comerciales puedan estar abiertos de lunes a sá-bado hasta las nueve de la noche (9:00 p.m.). Esto le daría una oportunidad adicional a los consumidores, especialmente a los consumidores que tienen trabajo todo el día, de que por la noche, en horas de más tranquilidad puedan ellos concurrir a los diferentes negocios para comprar sus alimentos o cual-quier otra mercancía que estimen conveniente.
Y esencialmente, tal y como había señalado el compañero Mickey Miranda, se sostiene a través de esta legislación, man-tener el domingo como un día de asueto y de dedicación a aquellos valores espirituales más elevados que pueda tener nuestra gente_ME PARECE QUE ES UN PUNTO IN-TERMEDIO, REALMENTE ENTRE L[0] QUE QUE-RÍAN UNOS Y QUERÍAN OTROS. (Mayúsculas nuestras.) Diario de Sesiones, supra, págs. 3199-3201;
No hace falta escudriñar mucho más el pensamiento del legislador. No se puede imputar a la Legislatura en este caso falta de previsión. Actuó abiertamente y tomó posición razo-nable en un asunto ampliamente debatido en ese cuerpo. Es innegable que la Ley de Cierre persigue propósitos más am-plios que el de meramente garantizar un día de descanso co-lectivo. De acuerdo con los informes de comisiones antes examinados, la Legislatura tuvo también como finalidad —equivocadamente o no— lograr cierto equilibrio econó-mico en beneficio del pequeño y mediano comerciante. Cada una de las excepciones del estatuto está justificada por ra-zones de interés público. La conclusión que se impone es que los demandantes y apelados no rebatieron la presunción de constitucionalidad de la Ley de Cierre.
*771A pesar de la ventaja que podrían obtener muchos consu-midores a corto plazo con la fórmula adjudicativa propuesta por la opinión disidente, no puedo endosar la utilización del derecho al trabajo para favorecer la posición patronal. Este curso decisorio sería injusto para los trabajadores que per-derán la protección de la ley y podría constituir el principio y germen de la eliminación de otras leyes sociales que le han servido bien al país.
Aunque aceptamos que el derecho al trabajo tiene una importancia singular en nuestro ordenamiento constitucio-nal y que hay ciertos intereses que podrían justificar la apli-cación del escrutinio intermedio,(4) la solución de justicia al problema identificado por la opinión disidente no es la total derogación de los beneficios concedidos a los trabajadores por esta legislación. Todo lo contrario, si la ley contiene unas excepciones que son arbitrarias, lo que procede en estricto derecho es que las invalidemos y ampliemos el alcance de la ley para proteger a más trabajadores. Lo más justo para la clase trabajadora sería extender la protección del estatuto para que así más obreros puedan disfrutar de un período de descanso común junto a sus familias.
Sin embargo, es la Asamblea Legislativa el foro apro-piado para dilucidar estos conflictos y nuevamente actualizar la Ley de Cierre a la luz de la experiencia reciente. Nuestra decisión no impide que dicho cuerpo, en su próxima sesión ordinaria, atienda los reclamos de los supermercados y los consumidores relacionados con esta controversial legisla-ción.
*772—O—

(1) No es éste un caso de interpretación estatutaria destinada a proteger derechos claramente reconocidos por la Constitución del Estado Libre Asociado o por leyes remedíales aprobadas por la Asamblea Legislativa con el propósito de garantizar la intención de los autores de nuestra Constitución. García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988).


(2) El Prof. John Hart Ely, en su conocida Democracy and Distrust: A Theory of Judicial Review, Massachusetts, Harvard University Press, 1980, págs. 4-5, describió el fenómeno de la revisión judicial en los términos siguientes:
“Thus the central function, and it is at the same time the central problem of judicial review: a body that is not elected or otherwise politically responsible in any significant way is telling the people’s elected representatives that they cannot govern as they’d like.”


(3) El calendario laboral, la prohibición del trabajo en los días festivos y las exclusiones y excepciones al descanso dominical están regulados minuciosamente hoy en España por decretos y por leyes de claro matiz laboral. Véanse: NlI Aranzadi, Nuevo Diccionario de Legislación 839-848 (1976), y Aranzadi, supra, V Apéndice 1975-1985, págs. 1272-1273 (1987).


(4) Véanse: F.I. Michelman, On Protecting the Poor Through the Fourteenth Amendment, 83 Harv. L. Rev. 7 (1969); J. Rawls, A Theory of Justice, Massachusetts, Belknap Press of Harv. Univ. Press, 1971.